Exhibit 10.47

 

GUARANTY

 

This Guaranty (“Guaranty”) is executed as of May 17, 2019 by and among Ourgame
International Holdings Limited, a British Virgin Islands entity, Allied Esports
Media, Inc. (f/k/a Allied Esports Entertainment, Inc.), a Delaware corporation
(the “Guarantors”), and the persons respectively set forth on Exhibit A attached
hereto (each, a “Holder,” and collectively, the “Holders”).

 

RECITALS

 

A.              Noble Link Global Limited, a British Virgin Islands entity (the
“Company”), is issuing certain secured Convertible Promissory Notes as set forth
on Exhibit A (the “Notes”) to the Holders in connection with the offering of up
to $4,000,000 (the “Offering Amount”) in Notes being conducted by the Company on
the date hereof (the “Offering”) pursuant to that certain Convertible Note
Purchase Agreement of even date herewith (the “Note Purchase Agreement”) among
the Company and the Holders;

 

B.               Guarantors are affiliates of the Company, and will receive
substantial benefit from the Offering;

 

C.               As a condition to Holders’ purchase of the Notes, Guarantors
have agreed to enter into this Guaranty and guarantee any and all obligations of
the Company under the Notes, subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, the parties hereto hereby agree
as follows:

 

AGREEMENT

 

1.        Guarantee. Subject to the terms herein, Guarantors hereby absolutely,
unconditionally and irrevocably guarantee (as primary obligor and not as surety)
to Holders the full prompt, absolute and punctual payment when due of any and
all obligations of the Company under the Notes and any amendment, renewal,
replacement, supplement or extension thereof (the “Guaranteed Obligations”), to
be fully satisfied whenever the Guaranteed Obligations become due, whether on
demand, at maturity or by reason of acceleration. Guarantors hereby agree that,
upon the failure of the Company to pay the Guaranteed Obligations as and when
the same shall become due to a Holder, the Guarantors shall, upon receipt of
written demand from such Holder, pay, or cause to be paid, in cash, by wire
transfer of immediately available funds, directly, to the Holder an amount equal
to the amount of the Guaranteed Obligations then due to such Holder.

 

2.       Obligations Absolute. This is an absolute, unconditional and continuing
guarantee of payment of the Guaranteed Obligations and shall continue to be in
force and be binding upon Guarantors until the satisfaction in full of all
Guaranteed Obligations. This Guaranty may not be revoked. The obligations of
Guarantors hereunder shall remain in full force and effect without regard to,
and shall not be affected or impaired by any act or thing (except full payment
and discharge of all Guaranteed Obligations) including any of the following, any
of which may occur or be taken without the consent of, or notice to, any
Guarantor: (a) express or implied amendment, modification, renewal, addition,
supplement, extension (including, without limitation, extensions beyond the
original term) or acceleration of or to the Notes; (b) exercise or non-exercise
by the Company or any Holder of any right or privilege under any Note; or (c)
the failure, omission or delay on the part of any Holder in exercising any
rights hereunder or in taking any action to collect or enforce payment or
performance of the obligations guaranteed hereby or in enforcing observance or
performance of any agreement, covenant, term or condition to be performed or
observed under the Notes. This Guaranty is a guarantee of payment and not merely
of collection and is not contingent upon the genuineness, validity, regularity
or enforceability of the Notes or any other agreement.

 

3.       Waiver. Guarantors unconditionally waive any defense to the enforcement
of this Guaranty, including without limitation, all presentments, demands for
performance, notices of nonperformance, protests, notices of protest, notices of
dishonor, and notices of acceptance of this Guaranty. The Guarantors waive and
will not assert, plead, or enforce against any Holder (i) any defense available
to the Company of waiver, release, discharge, or disallowance in bankruptcy,
statute of limitations, res judicata, statute of frauds, anti-deficiency
statute, incapacity, minority, usury, illegality or unenforceability which may
be available to the General Partner or the Partnership in respect of any of the
Guaranteed Obligations or any documentation thereof and (ii) all other defenses
under applicable law that would (but for this sentence) be available to the
Guarantor as a defense to its obligations hereunder. The liability of the
Guarantors under this Guarantee shall not be affected or impaired by any
voluntary or involuntary liquidation, dissolution, sale, or other disposition of
all or substantially all of the assets, marshalling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition or readjustment of, or other similar
event or proceeding affecting the Company or the Guarantors or any of their
respective assets. WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER
PROVISION SET FORTH IN THIS GUARANTY, GUARANTOR HEREBY ABSOLUTELY, KNOWINGLY,
UNCONDITIONALLY, AND EXPRESSLY WAIVES AND AGREES NOT TO ASSERT ANY AND ALL
BENEFITS OR DEFENSES ARISING DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF
CALIFORNIA CIVIL CODE SECTIONS 2787-2808, 2811-2846, 2848, 2849, AND 2850-2855,
2899 and 3433 CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a, 580b, 580c,
580d, AND 726, AND CALIFORNIA UNIFORM COMMERCIAL CODE SECTIONS 3116, 3118, 3119,
3419 AND 3605.

 

 

 



 1 

 

 

4.       Independent and Separate Obligations. Holders’ rights hereunder shall
not be exhausted until all of the Guaranteed Obligations have been fully paid
and performed. Holders shall not be required first to resort for payment of the
Guaranteed Obligations to the Company (or any of its affiliates) or any other
person, or against any collateral security before enforcing this Guaranty with
respect to Guarantor.

 

5.       Expenses. Guarantors agree to pay all costs and expenses, including
reasonable attorneys’ fees, that may be incurred by any Holder in any effort to
collect or enforce the Guaranteed Obligations hereunder.

 

6.       Amendments. Neither this instrument nor any term hereof may be changed,
waived, discharged or terminated orally, but only by an instrument in writing
signed by the party against which enforcement of the change, waiver, discharge
or termination is sought.

 

7.       Successors; Assignment. All of the terms of this Guaranty shall be
binding upon Guarantors and their successors and assigns and shall inure to the
benefit of Holders and their respective successors and assigns; provided,
however, that Guarantors shall not assign any of their rights or obligations
hereunder unless Holders consent in in writing to such assignment.

 

8.       Severability. If any one or more of the provisions of this Guaranty
should be determined to be illegal or unenforceable, all other provisions shall
remain effective.

 

9.       Governing Law. Except to the extent otherwise required by law, this
Guaranty shall be governed by the laws of the State of California without regard
to its conflicts-of-law principles and, unless the context otherwise requires,
all terms used herein which are defined in Articles 1 and 9 of the Uniform
Commercial Code. The venue for any action hereunder shall be in the State of
California, County of Orange, and the federal courts located in the Central
District of the State of California, whether or not such venue is or
subsequently becomes inconvenient, and the parties consent to the jurisdiction
of such courts.

 

10.       Term. The obligations of Guarantors under this Guaranty shall continue
in full force and effect until the satisfaction in full of all of the Guaranteed
Obligations.

 

11.       Additional Holders. At any time after the date of this Guaranty, and
so long as the total amount loaned by Holders under the Notes does not exceed
the Offering Amount, at any time after the date of this Guaranty, one or more
additional persons or entities may become a Holder under this Guaranty by
executing and delivering to Guarantors a counterpart of this Agreement.
Immediately upon such execution and delivery in conjunction with the delivery of
proceeds of such Holder’s Note (and without any further action), each such
additional person or entity will become a party to, and will be entitled to the
rights and benefits of, this Guaranty as a Holder hereunder. Upon such event,
and notwithstanding Section 6 above, Exhibit A to this Guaranty may be amended
by Guarantors without the approval of any other Holder to reflect the new
Holder’s Note.

 

12.       Acknowledgment. Holders acknowledge that they have agreed to cooperate
in exercising their rights hereunder as set forth in Section 4.1 of the Note
Purchase Agreement. Notwithstanding anything to the contrary in this Guaranty,
the Holders agree that, to the extent possible and applicable, and except as
otherwise set forth herein or any other agreement contemplated hereby, the
rights and priority of the Holders shall be equal to the rights and priority of
the other Holders.

 

13. Remedies Cumulative. All remedies afforded to the Holders by reason of this
Guaranty are separate and cumulative remedies and it is agreed that no one of
such remedies, whether or not exercised by the Holder(s), shall be deemed to be
in exclusion of any of the other remedies available to the Holders and no one of
such remedies shall in any way limit or prejudice any other legal or equitable
remedy which the Holders may have hereunder and with respect to the Guaranteed
Obligations. Mere delay or failure to act shall not preclude the exercise or
enforcement of any rights and remedies available to the Holders.

 

14. Costs and Expenses. The Guarantors will pay or reimburse the Holders on
demand for all documented out-of-pocket expenses (including without limitation
in each case all reasonable fees and expenses of counsel) incurred by the
Holders arising out of or in connection with the successful enforcement of
rights under this Guaranty against the Guarantors, including, but not limited
to, in any civil action, arbitration proceeding or bankruptcy proceeding that is
filed, tried or appealed.

 

 

 



 2 

 

 

15.       Financial Condition of Company. Guarantors represent and warrant to
Holders that Guarantors are currently informed of the financial condition of the
Company and of all other circumstances which a diligent inquiry would reveal and
which bear upon the risk of nonpayment of the Guaranteed Obligations. Guarantors
further represent and warrant to Holders that Guarantors have read and
understand the terms and conditions of the Notes and related security
agreements. Guarantors hereby covenant that they will continue to keep informed
of the Company’s financial condition, the financial condition of other
guarantors, if any, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Guaranteed Obligations.

 

16.       Subordination. Each Guarantor hereby agrees that any and all present
and future indebtedness of Holders or the Company (or its affiliates) owing to
Guarantor is postponed in favor of and subordinated to payment, in full, in
cash, of the Guaranteed Obligations. In this regard, no payment of any kind
whatsoever shall be made with respect to such indebtedness until the Guaranteed
Obligations have been indefeasibly paid in full.

 

[Signature Page Follows.]

 

 

 



 3 

 

 

IN WITNESS WHEREOF, the Guarantors have executed this Guaranty as of the date
first written above.

 

GUARANTOR:

 

ALLIED ESPORTS MEDIA, INC.

 

By___________________:

Name:

Its:

 

 

GUARANTOR:

 

OURGAME INTERNATIONAL HOLDINGS LIMITED

 

 

By___________________:

Name:

Its:

 

 

[Remainder of page intentionally left blank]

 

 

 



 4 

 

 

Signature page for that certain Guaranty dated as of May 15, 2019 by and among
Ourgame International Holdings Limited, Allied Esports Media, Inc., and Holders
(as defined therein) (the “Agreement”). The undersigned hereby executes a
counterpart thereof for purposes of becoming a Holder under the Guaranty.

 

 

Dated: May 15, 2019

 



 





Purchaser Name:

 

Signature:__________________

 

Purchaser Name:

 

Signature:__________________

 

Purchaser Name:

 

Signature:__________________

Name:_____________________

Title:______________________

 

Purchaser Name: _____________________

 

Signature:__________________

Name:_____________________

Title (if any):________________

 

 

 

 

 



 5 

 

 

 

EXHIBIT A

SECURED CONVERTIBLE PROMISSORY NOTES

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 6 

